      Case 3:18-cv-01523 Document 42 Filed 01/21/20 Page 1 of 3 PageID #: 331



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

MICHAEL WALKER, individually,

               Plaintiff,

vs.                                           Civil Action No. : 3:18-cv-01523
                                              Hon. Robert C. Chambers, U.S. District Judge

M. H. LOVEJOY, in his individual capacity,
B.E. DONAHOE, in his individual capacity,
B.W. PAULEY, in his individual capacity,
PUTNAM COUNTY COMMISSION, a
political subdivision of the State of West
Virginia,

               Defendants.

           PLAINTIFF’S AMENDED MOTION FOR SUMMARY JUDGMENT

        Plaintiff, by counsel, John H. Bryan, pursuant to FED. R. CIV. P. 56, respectfully moves

the Court for summary judgment. As more fully set out in plaintiff’s memorandum in support,

filed contemporaneously with the original motion and incorporated herein, the pleadings,

depositions, sworn testimony and other documents show that there is no genuine issue as to any

material fact related to Counts Three and Four of the plaintiff’s complaint and plaintiff is entitled

to judgment as a matter of law on the said counts, and for a jury trial on the issue of damages

only.

        Plaintiff notes that he files the following amendments to his original Motion for

Summary Judgment, in order to correct a typo where in the first paragraph, counts 3 and 4 were

mentioned as the remaining counts subject to summary judgment analysis, and then the final

paragraph erroneously stated “Count Two,” which counsel just now noticed. Counsel also


                                                  1
    Case 3:18-cv-01523 Document 42 Filed 01/21/20 Page 2 of 3 PageID #: 332



included a specific request to deny the defendants’ motion for summary judgment for the same

reasons, as it was not expressly mentioned in the original motion, but was obviously implied

therein as a plaintiff’s cross-dispositive motion on the same remaining counts.

        Accordingly, the plaintiff respectfully requests the Court to GRANT his motion and

ORDER that summary judgment be entered in his favor on COUNTS THREE AND FOUR

(Unreasonable Search and Seizure and Bystander Liability) of the complaint, and for the same

reasons discussed therein, deny defendants the relief sought in their motion for summary

judgment.

                                             MICHAEL WALKER
                                             By Counsel




/s/ John H. Bryan
John H. Bryan (WV Bar No. 10259)
JOHN H. BRYAN, ATTORNEYS AT LAW
611 Main Street
P.O. Box 366
Union, WV 24983
(304) 772-4999
Fax: (304) 772-4998
jhb@johnbryanlaw.com

for the Plaintiff




                                                2
      Case 3:18-cv-01523 Document 42 Filed 01/21/20 Page 3 of 3 PageID #: 333




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

MICHAEL WALKER, individually,

               Plaintiff,

vs.                                           Civil Action No. : 3:18-cv-01523
                                              Hon. Robert C. Chambers, U.S. District Judge

M. H. LOVEJOY, in his individual capacity,
B.E. DONAHOE, in his individual capacity,
B.W. PAULEY, in his individual capacity,
PUTNAM COUNTY COMMISSION, a
political subdivision of the State of West
Virginia,

               Defendants.

                                 CERTIFICATE OF SERVICE

        I, John H. Bryan, do hereby certify that I have delivered a true copy of the foregoing

PLAINTIFF’S AMENDED MOTION FOR SUMMARY JUDGMENT upon counsel of record

by using the CM/ECF System, this the 21st day of January, 2020, and addressed as follows:

John P. Fuller, Esq.
Charles R. Bailey, Esq.
Adam K. Strider, Esq.
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, WV 25337-3710

                                                     /s John H. Bryan




                                                 3
